Citation Nr: 1813113	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-36 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to increased ratings for service-connected ischemic heart disease (IHD), currently assigned staged ratings of 30 percent prior to July 11, 2016 and 60 percent from that date.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  The case was remanded by the undersigned in February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2017, the Board remanded this matter to obtain a contemporaneous examination for the Veteran's ischemic heart disease.  Specifically, the Board directed that the Veteran be "examined by a cardiologist" and that "[a]ll indicated tests or studies should be completed (and the testing should specifically include metabolic equivalent testing [(METs)] and an echocardiogram)."  On remand, the record shows the subsequent examination request specifically notes that "[a]n in-person examination is required" and that the "[Accepted Clinical Evidence] process must not be used."  For reasons that are still unclear, the resultant February 2017 examination report produced was nonetheless conducted using precisely that process, without an in-person examination and any of the testing specifically ordered by the Board.  Rather, the examiner relied on clinical evidence already in the record, which was at least a year old.  

More importantly, however, the examiner fails to provide any explanation as to why such an examination was not possible or recommended.  While the Board acknowledges that certain situations may present contraindications for clinical testing, there is simply no evidence as to whether such a situation applied in this case.  For example, a prior September 2015 VA examiner did find that the Veteran's presentation at that time would have rendered METs results unreliable.  While the Board finds this explanation still does not adequately address why that examination did not include a contemporaneous echocardiogram (despite the examiner opining that such test would more accurately reflect the disability picture at the time), the February 2017 report does not include any explanation regarding the decision to forego an in-person examination and all contemporaneous clinical testing altogether.

Under the circumstances, the Board has no choice but to remand the matter to ensure compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his ischemic heart disease.

2. Then, arrange for the Veteran to be examined by a cardiologist to determine the current severity of his ischemic heart disease.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe the symptoms, pathology, and impairment associated with the Veteran's ischemic heart disease in sufficient detail to allow for application of the pertinent rating criteria.  

THE EXAMINATION MUST INCLUDE EXERCISE OR INTERVIEW-BASED METs TESTING AND AN ECHOCARDIOGRAM WITH EJECTION FRACTION MEASUREMENTS.  IF ANY CLINICAL TESTING, INCLUDING BUT NOT LIMTIED TO THAT SPECIFICALLY IDENTIFIED HERE, IS FELT TO BE IMPOSSIBLE, CONTRAINDICATED, OR OTHERWISE UNFEASIBLE OR UNRELIABLE, THE EXAMINER MUST EXPLAIN WHY THAT IS SO. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record, readjudicate the claim and, if it remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).

